Citation Nr: 1640286	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  09-44 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression, including as due to service-connected left ilioinguinal neuropathy.

2.  Entitlement to a disability rating greater than 10 percent for recurrent left inguinal hernia.

3.  Entitlement to an initial rating greater than 10 percent prior to September 20, 2010, and greater than 30 percent thereafter, for non-obstructive coronary artery disease.

4.  Entitlement to an initial compensable rating prior to February 5, 2002, and to an initial rating greater than 10 percent thereafter, for left ilioinguinal neuropathy, including on an extraschedular basis.

(The Veteran's claims of service connection for left hip degenerative joint disease, a lumbosacral spine disability, a bilateral ankle disability, neuropathy of the lumbosacral spine, a bilateral knee disability, bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, a disability manifested by bilateral leg weakness with gait abnormality, a disability affecting the nerves of the bilateral legs and feet, a disability manifested by radiculopathy/numbness in the left leg, and for bilateral Achilles tendonitis are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim of service connection for left ilioinguinal neuropathy, assigning a zero percent rating effective September 19, 2006, and also denied the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include depression (which was characterized as depression), and to a disability rating greater than 10 percent for recurrent left inguinal hernia.  The Veteran disagreed with this decision in February 2009.  He perfected a timely appeal in November 2009.

This matter also is on appeal from a February 2009 rating decision in which the RO granted, in pertinent part, the Veteran's claim of service connection for non-obstructive coronary artery disease, assigning a 10 percent rating effective April 29, 2008.  The Veteran disagreed with this decision in July 2009.  He perfected a timely appeal in November 2009.

In a March 2016 rating decision, the RO assigned, in pertinent part, a higher initial 30 percent rating effective September 20, 2010, for the Veteran's service-connected non-obstructive coronary artery disease, and a higher initial 10 percent rating effective September 19, 2006, for the Veteran's service-connected left ilioinguinal neuropathy.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred depression during active service or, alternatively, his service-connected left ilioinguinal neuropathy caused or contributed to his depression.  He also essentially contends that his service-connected recurrent left inguinal hernia, non-obstructive coronary artery disease, and left ilioinguinal neuropathy are all more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for depression, a review of the record evidence shows that, following VA mental disorders examination in December 2007, the VA examiner provided the following opinion:

In regard to the Veterans claim of suffering from depression secondary to the ilioinguinal nerve injury, it is my opinion that there is a moderate possibility of this as the Veteran has symptoms of [major depressive disorder] as well as electronic record documents at our facility all documenting his claim as far back as 1995.  However, despite this, I do have to use some speculation as I have no clear cut record/documentation until 1995 even though the MDC symptoms were reported to have been present since 1992, thus making it hard to have definite evidence of the time correlation [between major depressive disorder] symptoms and the Veterans contention that this occurred after his surgery in 1992.

(Emphasis added.)

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Given the foregoing, the Board finds that the December 2007 VA mental disorders examination and opinion are inadequate for VA adjudication purposes.  See also 38 C.F.R. § 4.2.  Without this examination report and opinion, there is insufficient evidence on which to adjudicate the Veteran's service connection claim for depression.  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationship between depression and active service, including as due to service-connected left ilioinguinal neuropathy, without resorting to mere speculation.

With respect to the Veteran's increased rating claim for recurrent left inguinal hernia and his higher initial rating claims for non-obstructive coronary artery disease and left ilioinguinal neuropathy, a review of the record evidence shows that the Veteran was examined most recently for each of these service-connected disabilities in August 2012.  The Board recognizes that, following VA heart conditions Disability Benefits Questionnaire (DBQ) in August 2012, the VA examiner stated, "The Veteran's non-obstructive coronary artery disease has remained stable."  The Board also recognizes that, following VA hernias DBQ in August 2012, the VA examiner stated, "The subjective symptoms do not correlate well with present examination and prior studies."  The Board further recognizes that the Veteran currently is in receipt of the maximum disability rating available under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8530, for his service-connected left ilioinguinal neuropathy.  See 38 C.F.R. § 4.124a, DC 8530 (2015).

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations for each of these service-connected disabilities in August 2012, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected recurrent left inguinal hernia, non-obstructive coronary artery disease, and left ilioinguinal neuropathy.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include depression, or for his service-connected non-obstructive coronary artery disease or service-connected left ilioinguinal neuropathy since his service separation.  Ask them to identify all VA and non-VA clinicians who have treated him for his service-connected recurrent left inguinal hernia in recent years as well.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depression.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability/ies other than PTSD currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ilioinguinal neuropathy caused or aggravated (permanently worsened) his acquired psychiatric disability other than PTSD, to include depression, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected recurrent left inguinal hernia.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected recurrent left inguinal hernia is small, postoperative recurrent or unoperated irremediable, not well supported by a truss, or not readily reducible.  The examiner next is asked to state whether the Veteran's service-connected recurrent left inguinal hernia is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

4.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected non-obstructive coronary artery disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing, to include exercise testing for metabolic equivalents (METs), if appropriate, should be conducted.  If it is not possible to conduct exercise testing in order to evaluate the Veteran's METs, then the examiner is asked to estimate the Veteran's level of activity (in METs) which results in dyspnea, fatigue, angina, dizziness, or syncope, if possible.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected non-obstructive coronary artery disease is manifested by more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The examiner next is asked to state whether the Veteran's service-connected non-obstructive coronary artery disease is manifested by chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

5.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected left ilioinguinal neuropathy.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any nerve(s) currently affected by the Veteran's service-connected left ilioinguinal neuropathy, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected left ilioinguinal neuropathy is manifested by an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that an exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected left ilioinguinal neuropathy.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

